 
AMENDMENT
TO
DEBENTURE AND WARRANTS


This Amendment (the “Amendment”), dated as of July 7, 2010, is made to the 8%
Secured Convertible Debenture (the “Debenture”), and the Class B Common Stock
purchase warrants (the “Warrants”) issued pursuant to the Securities Purchase
Agreement dated as of December 29, 2009 (the “Purchase Agreement”), between
InferX Corporation, Inc., a Delaware corporation (the “Company”) and the
purchasers identified on the signatures pages thereto (the “Purchasers”).


WHEREAS, pursuant to Section 2(a) of the Debenture, the entire principal amount,
together with all accrued and unpaid interest, is due and payable on June 30,
2010 (the “Maturity Date”);


WHEREAS, Section 16 of the Debenture provides that no provision of the Debenture
may be amended, waived, modified or discharged without written consent of the
holders of the Debenture;


WHEREAS, the Exercise Price for the Warrants is $0.50 per share;


WHEREAS, Section 18 of the Warrants provides that no provision of the Warrants
may be amended unless by written consent of the warrant holders holding, in the
aggregate, Warrants exercisable for shares of Warrant Stock greater than 67% of
all shares of Warrant Stock available for exercise;


WHEREAS, the Company and the Holders signatory hereto (the “Signatory Holders”),
which Signatory Holders (a) hold all of the outstanding Debentures wish to amend
the Debenture to extend the Maturity Date until August 31, 2010 (the
“Extension”) and (b) hold Warrants exercisable for shares of Warrant Stock
greater than 67% of all shares of Warrant Stock available for exercise currently
outstanding wish to amend the Warrants in order to reduce the respective
Exercise Prices to $0.20;


WHEREAS, as partial consideration for the Extension, the Company wishes to issue
to the Signatory Holders 200,000 shares of Common Stock pursuant to Section 4(2)
of the Securities Act and Rule 506 promulgated thereunder.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.           Definitions.  Terms used as defined terms herein and not otherwise
defined shall have the meanings provided therefore in the Purchase Agreement,
the Debenture and the Warrants.

 
 

--------------------------------------------------------------------------------

 


(a)           “Commission” means the United States Securities and Exchange
Commission.


(b)           “Legend Removal Date” shall have the meaning ascribed to such term
in Section 6(c).


(c)           “Liens” means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.


(d)           “Public Information Failure” shall have the meaning ascribed to
such term in Section 7.


(e)           “Public Information Failure Payments” shall have the meaning
ascribed to such term in Section 7.


(f)           “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.


(g)           “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Signatory Holders of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.


2.           Amendment to Maturity Date of the Debenture.  The maturity date of
the Debenture shall be extended until August 31, 2010.  As such, Section 2(a) of
the Debenture shall be amended and restated in its entirety to read as follows:


“The entire principal amount of this Debenture, together with all accrued
interest and unpaid interest, shall be due and payable on August 31, 2010 (the
“Maturity Date”).”

 
 

--------------------------------------------------------------------------------

 


3.           Amendments to Warrant Exercise Prices.


 
(a)
Series B Warrant.  The Exercise Price of the Series B Warrant shall be reduced
to $0.20 per share from $0.50 per share.  As such, Section 1.2 of the Series B
Warrant shall be amended and restated in its entirety to read as follows:



““Exercise Price” means $0.20 per share, subject to adjustment as provided
herein.”


 
(b)
References to the Exercise Prices in the Transaction Documents.  Any and all
references to the Exercise Price of $0.50 for the Warrants in the Transaction
Documents shall be disregarded.



4.           Issuance of Shares.  On the date hereof, as partial consideration
for the amendments hereunder, the Company shall issue to the Signatory Holders,
in the aggregate, 200,000 shares of Common Stock (the “Shares”).


5.           Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Signatory
Holders as of the date of this Amendment:


(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into this Amendment and otherwise to
carry out its obligations hereunder.  The execution and delivery of this
Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company's stockholders in connection therewith.  This
Amendment has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 
 

--------------------------------------------------------------------------------

 

(b)           No Conflicts.  The execution, delivery and performance of this
Amendment by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.


(c)           Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with this Amendment, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Amendment.


(d)           Bring Down.  The Company expressly reaffirms that each of the
representations and warranties set forth in the Purchase Agreement (as
supplemented or qualified by the disclosures in any disclosure schedule to
Purchase Agreement), continues to be true, accurate and complete in all material
respects as of the date hereof, and except for any representation and warranty
made as of a certain date, in which case such representation and warranty shall
be true, accurate and complete as of such date, and the Company hereby remakes
and incorporates herein by reference each such representation and warranty as
though made on the date of this Amendment.


6.           Transfer Restrictions.


(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Signatory Holder or in connection with a pledge as
contemplated in Section 6(b), the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Amendment and shall have the rights and
obligations of a Signatory Holder under this Amendment.


(b)           The Signatory Holders agree to the imprinting, so long as is
required by this Section 6, of a legend on any of the Securities in the
following form:

 
 

--------------------------------------------------------------------------------

 


THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


The Company acknowledges and agrees that a Signatory Holder may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Amendment and, if required under the terms of such arrangement, such Signatory
Holder may transfer pledged or secured Shares to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At the appropriate Signatory Holder’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Shares may reasonably request in connection with a pledge or
transfer of the Shares.


(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in this Section 6), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Shares pursuant to Rule 144, (iii) if such
Shares are eligible for sale under Rule 144 or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after any event in (i)-(iv) herein if required by the Transfer Agent to
effect the removal of the legend hereunder. The Company agrees that following
such time as such legend is no longer required under this Section 6(c), it will,
no later than three Trading Days following the delivery by a Signatory Holder to
the Company or the Transfer Agent of a certificate representing Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Signatory
Holder a certificate representing such shares that is free from all restrictive
and other legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 6.  Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Signatory Holder by
crediting the account of the Signatory Holder’s prime broker with the Depository
Trust Company System as directed by such Signatory Holder.

 
 

--------------------------------------------------------------------------------

 


(d)           In addition to such Signatory Holder’s other available remedies,
the Company shall pay to a Signatory Holder, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Shares (based on the VWAP of
the Common Stock on the date such Shares are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 6(c), $10
per Trading Day (increasing to $20 per Trading Day five (5) Trading Days after
such damages have begun to accrue) for each Trading Day after the Legend Removal
Date until such certificate is delivered without a legend. Nothing herein shall
limit such Signatory Holder’s right to pursue actual damages for the Company’s
failure to deliver certificates representing any Shares as required by this
Amendment, and such Signatory Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.


(e)           Each Signatory Holder, severally and not jointly with the other
Signatory Holders, agrees with the Company that such Signatory Holder will sell
any Shares pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 6 is predicated upon the
Company’s reliance upon this understanding.

 
 

--------------------------------------------------------------------------------

 

7.           Public Information.  At any time during the period commencing from
the six (6) month anniversary of the date hereof and ending at such time that
all of the Shares may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Signatory Holder’s other available remedies,
the Company shall pay to a Signatory Holder, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Shares, an amount in cash equal to $20 per $1,000 of Shares
(based on the VWAP of the Common Stock on the Trading Day immediately prior to
the date hereof) on the day of a Public Information Failure and on every
thirtieth (30th) day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Signatory Holders to transfer the Shares pursuant to Rule 144.  The payments
to which a Signatory Holder shall be entitled pursuant to this Section 7(b) are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Signatory Holder’s right to pursue actual damages for the Public
Information Failure, and such Signatory Holder shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.


8.           Public Disclosure.  On or before 9:30 am (New York City time) on
the first Trading Day immediately following the date hereof, the Company shall
file a Current Report on Form 8-K, reasonably acceptable to the Signatory
Holders disclosing the material terms of the transactions contemplated hereby
and attaching this Amendment as an exhibit thereto.


9.           Reference to the Debentures and Warrants.  On and after the date
hereof, each reference to “this Debenture,” “Warrant,” “hereunder,” “hereof,”
“herein,” or words of like import shall mean and be a reference to the Debenture
and Warrants as amended hereby.  No reference to this Amendment need be made in
any instrument or document at any time referring to the Debenture or Warrants, a
reference to the Debenture or Warrants in any such instrument or document to be
deemed to be a reference to the Debenture or Warrants as amended hereby.


10.         Effect on Transaction Documents. Except as expressly set forth
above, all of the terms and conditions of the Debenture, Warrants and the
Transaction Documents shall continue in full force and effect after the
execution of this Amendment and shall not be in any way changed, modified or
superseded by the terms set forth herein.  Notwithstanding the foregoing, this
Amendment shall be deemed for all purposes as an amendment to the Debenture and
Warrants as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of the Debenture and Warrants, on the
one hand, and the terms and provisions of this Amendment, on the other hand, the
terms and provisions of this Amendment shall prevail.


11.         Amendments and Waivers. The provisions of this Amendment can be
amended or waived in the manner permitted under the Debenture and Warrants.

 
 

--------------------------------------------------------------------------------

 

12.         Execution. This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


13.         Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.


14.         Entire Agreement.  This Amendment contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into this Amendment.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.



 
INFERX CORPORATION, INC.
       
By:
/s/ Vijay Suri
   
Name: Vijay Suri,
   
Title: President and CEO



[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE OF HOLDERS TO NRFX AMENDMENT]


Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________


[SIGNATURE PAGES CONTINUE]

 
 

--------------------------------------------------------------------------------

 